department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp br3 uilc internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel administrative provisions and judicial practice cc pa apjp the extent to which new evidence may be presented at trial in the tax_court where such evidence was not presented before or during the collection_due_process_hearing this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend petitioner taxpayer year year year year year date date date date date date date date date business issue whether in an appeal of a determination under sec_6330 the taxpayer may introduce at trial new testimonial and documentary_evidence to challenge the existence or amount of his underlying tax_liability when he did not produce that evidence before or during the collection_due_process_hearing conclusion because the taxpayer presented his concern with the underlying tax_liability at the collection_due_process_hearing and had not received a prior opportunity to dispute his underlying tax_liability the issue is properly before the tax_court the corresponding standard of review is the de novo standard and all evidence whether or not previously presented to appeals will be allowable unless other objections are made facts petitioner filed his form_1040 federal_income_tax returns for year and year on date and date respectively both returns were prepared by petitioner’s accountant both returns listed wages from petitioner’s employment with his closely_held_business business the federal tax_liabilities reflected on petitioner’s returns for those tax years were subsequently assessed by the service collection of this matter was assigned to a revenue_officer late in year due to a reassignment a second revenue_officer took over the case shortly thereafter petitioner also obtained counsel at this time petitioner’s attorney stated to both revenue officers that there appeared to be an error regarding the wages listed on petitioner’s returns for taxable years year and year and that the listed amounts were instead payments by business on loans made by the taxpayer to business the second revenue_officer stated that opening an audit of those years was not required unless the taxpayer filed amended returns for those years as collection was based upon the taxpayer’s own admissions per his filed tax returns the second revenue_officer stated that he was concerned only with the collection of the listed taxes for those years but was also interested in gathering information for referral to exam for opening an audit with respect to taxable years year year and year for which no returns had yet been filed by the taxpayer the second revenue_officer requested in particular any documentation of purported loans between petitioner and business for referral to exam petitioner’s attorney represented to both revenue officers that it was his understanding that amended returns had been filed by petitioner for each of the years at issue year and year based upon review of the service’s databases the second revenue_officer could find no evidence that those amended returns had been filed on date the service sent petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing petitioner responded by filing a timely request for collection_due_process_hearing on date alleging that no tax interest or penalty was owed or in the alternative requesting collection alternatives an appeals officer in was assigned to the case on date but attempts to schedule a meeting were unproductive so the case was transferred to the office of appeals in in correspondence with the taxpayer the appeals officer assigned to the case in stated in this case the unpaid tax is the result of voluntarily filed income_tax returns that have not been amended there is therefore no challenge open regarding the underlying liability as such the appeals officer determined that he need only consider collection alternatives and asked the taxpayer’s representative to contact him to arrange a collection_due_process_hearing after the taxpayer’s representative failed to respond to that contact and a subsequent letter attempting to arrange a 1federal income_tax returns for taxable years year year and year were filed by petitioner while taxable years year and year were in collection these returns reflected no tax owed and minimal amounts of taxable compensation and income hearing the appeals officer issued a notice_of_determination upholding the levy on date petitioner timely petitioned from the notice_of_determination on date petitioner alleged that the service ha d not properly and accurately calculated the amounts if any owed by the petitioner for year and year and therefore the service was not entitled to enforcement of the collection action petitioner contends only that the merits of the underlying tax are at issue an answer was filed by respondent on date and a motion for leave to file an amendment to answer is pending with regard to equitable affirmative defenses a motion to compel production of documents was granted by the court on date since that time the petitioner’s attorney has produced several documents for the first time including copies of ledgers prepared by petitioner’s former bookkeeper for year and year copies of amended returns for the years in issue and copies of purported loan documents law and analysis under sec_6330 a taxpayer is entitled to notice and a hearing prior to a levy being made on any property or right to property sec_6330 provides for a collection_due_process cdp hearing with an appeals officer to address collection issues including spousal defenses the appropriateness of collection actions and alternative means of collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability but only if the taxpayer has not received a notice_of_deficiency for the tax years in issue or did not otherwise have an opportunity to dispute the underlying tax_liability prior to the cdp hearing sec_6330 in this case petitioner challenges only the merits of the underlying tax_liability following the cdp hearing the service issues a notice_of_determination to the taxpayer which gives a summary of the determination made by appeals and advises the taxpayer to which court to appeal the determination sec_6330 allows a taxpayer to appeal that determination by petitioning the tax_court or appropriate u s district_court if the tax_court does not have jurisdiction of the underlying tax_liability within days of the determination the tax_court has recognized that if a taxpayer has not raised a liability issue at his appeals_office hearing he may not raise it for the first time on judicial appeal of the determination resulting from that hearing miller v commissioner t c no n date noting that where the record did not show that the petitioner sought a waiver of penalties at the appeals_office hearing the court would not consider that request on appeal of a notice_of_determination see also temp sec_301_6320-1t f a-f5 in seeking tax_court or district_court review of appeals’ notice_of_determination the taxpayer can only ask the court to consider an issue that was raised in the taxpayer’s cdp hearing thus if a taxpayer attempts to introduce evidence on an issue that was not raised at a cdp hearing we believe that such evidence should be excluded on the grounds of relevance in the present case however the petitioner did attempt to raise his concerns with the underlying tax_liability at the cdp hearing in his request for a hearing petitioner presented his concerns with the underlying tax_liability to the appeals officer the appeals officer erroneously determined that the merits of the underlying tax_liability were not at issue since there was no evidence that petitioner had filed amended returns it is not service position that a taxpayer be required to file an amended_return to maintain a challenge to the existence or amount of his liability at a cdp hearing instead the appeals officer should have received all evidence that the taxpayer was willing to submit with respect to his liability and made a determination on the basis of what was submitted although it is true that the petitioner did not provide any information to support his claim that no tax interest or penalty was owed the appeals officer’s correspondence made clear that the appeals officer was not going to consider any such evidence under these circumstances we believe that the taxpayer has sufficiently raised a liability issue that the court may consider absent evidence that petitioner received a notice_of_deficiency for the years at issue or that petitioner had another prior opportunity to dispute the underlying tax_liability petitioner did not receive a notice_of_deficiency for either taxable_year at issue as the service has not challenged petitioner’s self-assessment per his returns for those years it may be argued that petitioner had a prior opportunity to dispute his underlying tax_liability either in discussing it with the revenue_officer or by being presented with the opportunity to file amended returns for those years and failing to exhaust his other remedies temp sec_301_6330-1t e q a-e2 states that a n opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability we do not believe that an opportunity to dispute a liability within the meaning of sec_6330 includes discussions with a revenue_officer or the opportunity to file an amended_return neither a revenue_officer nor the personnel who handle amended returns have the kind of independent authority that appeals or the courts have to review and alter the decisions of other service personnel with respect to a taxpayer’s liability as such petitioner was not provided with a prior opportunity to dispute his underlying tax_liability which would preclude him from having raised the issue at the cdp hearing under sec_6330 see temp sec_301_6330-1t e q a-e2 where as here the validity of the underlying tax_liability is properly at issue in the cdp hearing and the determination of the tax_liability is part of the appeal the amount of the tax_liability will be reviewed by the appropriate court on a de novo basis h_r conf_rep no 105th cong 2d sess part pincite see also 114_tc_176 a de novo review of the underlying liability means that it would be necessary to try the matter as if it had not been heard before by appeals and as if no determination had been previously rendered by appeals with respect to the existence or amount of the underlying liability cf 121_f3d_1269 9th cir a trial de novo is a trial which is not limited to the administrative record - the plaintiff ‘may offer any relevant evidence available to support his case whether or not it has been previously submitted to the agency’ citation omitted we believe that under this standard and the facts of the present case petitioner would be able to present any evidence concerning his liability if the evidence is not otherwise objectionable whether presented previously to appeals or not case development hazards and other considerations please call if you have any further questions curtis g wilson by richard g goldman chief branch administrative provisions judicial practice cc pa apjp b3
